Opinion issued July 19, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-17-00900-CV
                             ———————————
                       MARILYN MCCOLLOM, Appellant
                                           V.
                     NEWCOR VENTURES, INC., Appellee



              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                        Trial Court Case No. 1095606


                           MEMORANDUM OPINION

      Appellant, Marilyn McCollom, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See id. 42.3(b) (allowing involuntary dismissal of case).
      Accordingly, we dismiss the appeal for want of prosecution. See id. 38.8(a),

42.3(b). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2